                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KEITH RAWLINS,                                            CASE NO. C19-0542-JCC
10                              Plaintiff,                     ORDER
11          v.

12   JOHN DOE,

13                              Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 15). Plaintiff asserts that an
17   unnamed Whatcom County Sheriff’s deputy used excessive force in executing a felony arrest
18   warrant in April 2017. (See Dkt. No. 6 at 5.) On May 10, 2019, the Court issued an order
19   directing Plaintiff to show cause why his complaint should not be dismissed for failure to
20   identify any viable defendant. (See Dkt. No. 7.) In response, Plaintiff offered a list of 13 possible
21   defendants and asserted that discovery would “clarif[y] the exact parties who were involved in
22   the excessive force action.” (Dkt. No. 13 at 1.) As Plaintiff has failed to state a viable claim for
23   relief against at least one named defendant, a prerequisite for continuing to discovery, the report
24   and recommendation recommends dismissing Plaintiff’s complaint without prejudice pursuant to
25   28 U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(B)(ii). (Id. at 2–3.)
26          Plaintiff has filed objections to the report and recommendation. (See Dkt. No. 16.)


     ORDER
     C19-0542-JCC
     PAGE - 1
 1   Plaintiff asserts that he has limited access to the law library or other documents, that he has no

 2   legal training, and that he “has had no chance to amend the complaint properly to include the

 3   names of each individual involved in the use of excessive force on 04-12-2017.” (Id. at 2–3.)

 4   Plaintiff thus requests an extension of time to respond to the report and recommendation and

 5   reiterates his request to proceed to discovery. (Id. at 3.) Plaintiff’s lack of legal training or access

 6   to the law library are irrelevant to his naming of a viable defendant in his lawsuit, and Plaintiff

 7   has had chances to name a viable defendant: in his original complaint and in response to the

 8   Court’s order to show cause. Further, the report and recommendation properly found that
 9   Plaintiff cannot proceed in his suit without asserting a viable claim for relief against at least one
10   named defendant, and Plaintiff has not demonstrated how an extension of time would allow him
11   to effectively respond to the report and recommendation.
12           Therefore, having thoroughly considered the report and recommendation, Plaintiff’s
13   objections, and the relevant record, the Court hereby ORDERS that:
14       1. Plaintiff’s objections (Dkt. No. 16) are OVERRULED;
15       2. The report and recommendation (Dkt. No. 15) is APPROVED and ADOPTED;
16       3. Plaintiff’s complaint and this action are DISMISSED without prejudice under 28 U.S.C.
17           § 1915A(b) and 28 U.S.C. § 1915(e)(2)(B); and
18       4. The Clerk is DIRECTED to send copies of this order to Plaintiff and to Judge Theiler.

19           DATED this 16th day of October 2019.




                                                             A
20

21

22
                                                             John C. Coughenour
23                                                           UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C19-0542-JCC
     PAGE - 2
